Citation Nr: 0018446	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
March 1946.

The instant appeal arose from a December 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for a 
total disability rating for compensation purposes, based on 
individual unemployability.  This issue was held in abeyance 
pending development requested in Board of Veterans' Appeals 
(Board) remands in September 1996 and July 1997 and was 
remanded in March 2000 for procedural reasons.


REMAND

The veteran contends, in substance, that his service-
connected chronic obstructive pulmonary disease (COPD) with 
asthma and emphysema prevents him from working; therefore, he 
believes a total disability rating for compensation purposes 
based on individual unemployability is warranted.

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v 
Derwinski, 1 Vet. App. 78 (1990).  However, the Board finds 
that VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has not been discharged.  A remand is necessary 
in order for the veteran to be afforded a VA examination so 
that an examiner can express an opinion as to the effect of 
the service-connected COPD on his employability.

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(1999).  The Board notes that the regulations for total 
rating claims were amended in November 1996.  38 C.F.R. 
§ 4.16(a) remained unchanged and states that "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities:  Provided That if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more . . . ."  38 C.F.R. § 4.16(a) 
(1999).

The veteran is presently service-connected for COPD at the 60 
percent level as well as for residuals of chemical burns, 
rated as noncompensably disabling.  The November 1992 rating 
decision granted service connection for COPD under 38 C.F.R. 
§ 3.316 which pertains to disabilities sustained as a result 
of exposure to chemicals in mustard gas and Lewisite.  The 
November 1966 rating decision which granted service 
connection for residuals of chemical burns noted that the 
burns were the result of mustard liquid.  Disabilities 
resulting from "common etiology or a single accident" are 
considered to be one disability as regards the 60 percent 
requirement for 38 C.F.R. § 4.16.  38 C.F.R. § 4.16(a)(2) 
(1999).  As the veteran's service-connected disabilities have 
the same etiology, the Board deems that the veteran satisfies 
the criteria under 38 C.F.R. § 4.16(a) (1999).

38 C.F.R. § 4.16(a) also provides that "the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable."  In Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), the United States 
Court of Appeals for Veterans Claims (Court) noted that 
"[i]n determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered."  The Court further 
stated that "[t]he sole fact that a claimant is unemployed 
is not enough."  Id.

Pertinent medical evidence shows that the veteran has not 
been employed since 1965 when he terminated his employment 
due to a nonservice-connected heart disorder.  A June 1999 VA 
examination with a July 1999 addendum concluded:  

I was asked to comment on employability 
or lack of due to respiratory condition: 
[the veteran] has not worked since 1966, 
due to coronary artery disease, status 
post myocardial infarction and he does 
deny that he is on oxygen although it 
says here he claims that he is on 24 hour 
oxygen use; but he does have a 
significant degree of chronic lung 
disease, probably secondary to his 
smoking.  Due to a combination of age 
(78) + medical condition, he probably is 
unemployable.

The veteran is advised that the duty to assist is not a "not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).  He should assist the RO, to the extent 
possible, in the development of his claim.  He is hereby 
notified of 38 C.F.R. § 3.655, which requires the dismissal 
of a claim for an increased rating where the appellant fails 
to report for a scheduled examination deemed to be necessary 
by VA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
or evaluation of his service-connected 
COPD that has not already been made part 
of the record and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  The RO should in particular make 
an effort to obtain all pertinent records 
of VA treatment, including treatment at 
the VA Outpatient Clinic in Pensacola, 
Florida, developed subsequent to April 
1998.

2.  The RO should afford the veteran a VA 
examination by a physician in order to 
obtain an opinion as to whether or not 
the service-connected COPD and chemical 
burn scars alone are so disabling as to 
cause the veteran to be unemployable.  
The existence or degree of nonservice-
connected disabilities, previous 
unemployability status, and the veteran's 
advancing age "may not be considered" 
or weighed in this unemployability 
determination by the physician.  The 
physician should provide a complete 
rationale for the conclusion reached.  
All tests deemed necessary by the 
examiner should be conducted.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The claims folder must be made 
available to the examiner in connection 
with the examination.

3.  The RO should review the examination 
report requested above to determine if it 
meets the requirements of paragraph 2, 
above.  If not, the report should be 
returned to the examiner(s) as inadequate 
for rating purposes.  38 C.F.R. § 4.2 
(1999).

4.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




